Citation Nr: 0836864	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include numbness of the legs.

2.  Entitlement to a right hand disorder, claimed as 
arthritis.

3.  Entitlement to left hand disorder, claimed as arthritis.  
 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Louis, Missouri.


FINDINGS OF FACT

1.  A low back disorder was not noted at the time of 
induction, and the veteran is entitled to the presumption of 
soundness.

2.  A chronic low back disorder was not manifest during 
service; associated pathology was not identified until 2004. 

3.  The veteran's current low back disorder, diagnosed as 
lumbar osteoarthritis and degenerative disc disease, is 
unrelated to service.

4.  Right and left hand arthritis is not currently shown.  


CONCLUSIONS OF LAW

1.  The veteran's low back disorder, to include numbness of 
the legs, was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
3.307, 3.309 (2008).

2.  A right hand disorder, claimed as arthritis, was not 
incurred in or aggravated by active duty service; right hand 
arthritis is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A left hand disorder, claimed as arthritis, was not 
incurred in or aggravated by active duty service; left hand 
arthritis is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 
38 U.S.C.A. § 1153, and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the Board finds that a low back disorder was 
not "noted" at the time of the veteran's examination, 
acceptance, and enrollment into active service.  According to 
his pre-induction examination in March 1971, "normal" spine 
findings were noted.   Additionally, at his service 
examination in August 1971, just two months after his 
entrance into active military duty, "normal" spine findings 
were again noted by the examining physician.  Because a low 
back disorder was not "noted" upon service entrance, he is 
entitled to the statutory presumption that he was of sound 
condition, and clear and unmistakable evidence must be shown 
in order to rebut the presumption.

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, the Board acknowledges the 
veteran's complaints of back pain reported by him during his 
pre-induction examination in March 1971.   However, there is 
no medical evidence suggesting a diagnosis or pathology 
related to low back disorder prior to service.  As stated 
above, the contemporaneous enlistment examinations revealed 
"normal" spine findings.  Additionally, when he reported a 
history of back pain during the August 1971 examination, the 
service physician indicated that the veteran experienced 
muscle spasms during basic training and established that the 
spasms had been "treated."  

The Board recognizes that he is competent to report the 
symptomatology he experienced as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, the veteran is not competent to 
offer opinions on medical diagnosis, and the Board may not 
accept unsupported lay speculation with regard to this 
medical issue.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
while he is competent to report the symptoms he experienced 
through his senses, he is not qualified to diagnose his pre-
service symptomatology as a low back disorder.  

Because the preponderance of the evidence does not 
demonstrate that the veteran's low back disorder preexisted 
service, clear and unmistakable evidence has not been 
demonstrated as is necessary to rebut the presumption of 
soundness.  Accordingly, because he was considered sound at 
the time he entered active military duty, the Board need not 
reach the issue aggravation.  

In assessing whether the veteran's low back disorder may be 
granted on a direct service-connection basis, the Board notes 
that the service treatment records do not reflect that he 
developed a chronic low back disorder in service.  While it 
noted that he sought treatment for low back pain and muscle 
spasms, which was determined to be a lumbo-sacral strain, his 
symptomatology was never diagnosed as a chronic disability.  
Significantly, service X-ray findings from July 1971 were 
negative.  Moreover, "normal" spine findings were again 
noted in service examinations in August 1972 and in December 
1972, prior to his separation from service.  

Although the veteran reported injuring his back during 
service, the service treatment records only reflect one 
reported lumbo-sacral strain in August 1971.  However, the 
service examination conducted at that time reflected that the 
spasms had been effectively treated.  Moreover, the service 
treatment records do not show that he subsequently sought 
treatment for, or that he complained of symptoms related to, 
residuals of a chronic low back disorder.  Because there are 
no subsequent medical findings during service or at the time 
of his separation examination in December 1972, the Board 
finds that his in-service low back strain in service was 
acute and transitory in nature and did not result in a 
chronic low back disability.

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Specifically, the earliest identified complaints complained 
of low back pain was noted in December 2004.  He was not 
diagnosed with a low back pathology, spondylosis, until 
February 2005, which was later confirmed through MRI results 
to be osteoarthritis in March 2005.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1973 and initial 
reported symptoms of back pain in 2004 (more than a 30-year 
gap).  Given the length of time that had passed between the 
time of discharge and when he first sought treatment, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As stated 
above, while he stated that his lumbar osteoarthritis and 
degenerative disc disease began in service, service treatment 
records do not support this contention.  Moreover, the post-
service evidence does not reflect treatment related to a back 
disorder for more than 30 years following discharge from 
service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 30 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

Of note, the Board places significant probative value on a 
February 2007 VA examination undertaken specifically to 
address this issue on appeal.  After reviewing the claims 
file, interviewing the veteran, and conducting a physical 
examination, the examiner diagnosed lumbar osteoarthritis and 
degenerative disc disease.  

The examiner specifically opined that the veteran's current 
back disability could not be related to service without 
resorting to mere speculation.  In this decision, the VA 
physician asserted that there were no clinical records of any 
treatment being rendered following his military discharge to 
associate to his present clinical condition and his in-
service complaints of back pain.  

In assigning high probative value to this report, the Board 
notes that the VA examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  After reviewing the claims file in 
detail prior to the February 2007 opinion, there is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Unfortunately, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).


The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed back 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  However, he is not qualified to offer a 
medical opinion on the issue of causation.  Moreover, in this 
case, the Board attaches greater probative weight to the 
clinical findings of a skilled, unbiased professional than to 
the veteran's statements.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony). 

For these reasons, the Board finds that the competent medical 
evidence does not relate the veteran's currently-diagnosed 
low back disorder to active duty service.  Thus, the 
requirement necessary to establish a medical nexus for 
service connection has not been met.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for 
service connection for a low back disorder, to include 
numbness of the legs, the Board is unable to grant the 
benefits sought and the appeal is denied.  

Disorder of the Right and Left Hands

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In this case, the veteran argues that he has a disability of 
the right and left hand, claimed as arthritis, that was 
incurred during active duty service.  However, having 
carefully reviewed the evidence of record in light of these 
contentions and the applicable law, the Board finds that his 
claim fails because a current disability of either the right 
or left hand is not shown.

Service treatment records are silent for any pathology 
relating to the veteran's hands.  His separation examination 
in December 1972 indicated "normal" findings of the upper 
extremities.  Moreover, at the separation examination, he 
also indicated that he had never had arthritis, rheumatism, 
or bursitis.  Therefore, the evidence does not show any 
pathology associated with either the left or right hand in 
service.

Further, for entitlement to compensation, the evidence must 
show the existence of a disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the veteran 
has a disease or injury of the hands.  Significantly, there 
is no medical evidence of a diagnosis, treatment, or 
complaints for pathology of the hands.  

In light of the absence of any evidence of a current 
disability, service connection must be denied.  Accordingly, 
the Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  As the weight of the 
evidence is against the veteran's claim for service 
connection for disorders of the right and left hands, claimed 
as arthritis, the Board is unable to grant the benefits 
sought.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in these matters.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
outpatient treatment records.   Further, the veteran 
submitted statements on his behalf, and he was afforded a VA 
examination in February 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for a low back disorder, to include 
numbness of the legs, is denied.

Service connection for a right hand disorder, claimed as 
arthritis, is denied.

Service connection for a left hand disorder, claimed as 
arthritis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


